 



Exhibit 10.1
October 19, 2007
IsoTis, Inc.
IsoTis OrthoBiologics, Inc.
2 Goodyear
Irvine, CA 92618
Attn: Robert J. Morocco, Chief Financial Officer

         
 
  RE:   Credit and Security Agreement dated as of May 29, 2007 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among ISOTIS, INC., a Delaware corporation, and
ISOTIS ORTHOBIOLOGICS, INC., a Washington corporation, and any additional
Borrower from time to time parties thereto (collectively, “Borrowers”), the
various financial institutions from time to time parties thereto as Lenders and
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., as Administrative Agent, Sole Lead Arranger and Sole Bookrunner

Ladies and Gentlemen
     This letter agreement (“Letter Agreement”) is being executed by the parties
hereto in connection with the Credit Agreement referenced above. Unless
specifically defined herein, capitalized defined terms used in this Letter
Agreement will have the respective meanings given thereto in the Credit
Agreement.
     Borrowers have requested that Administrative Agent and Lenders agree to
certain amendments and modifications to Borrowers’ obligations under the Credit
Agreement to make the Required Term Loan Paydown on the date otherwise provided
for under the Credit Agreement. Administrative Agent and Lenders have agreed to
grant Borrower’s requests, but only on the terms and conditions set forth in
this Letter Agreement.
     Therefore, for good and sufficient consideration, the receipt of which by
each party hereto is hereby acknowledged, and intending to be legally bound, and
notwithstanding anything to the contrary provided for in the Credit Agreement or
any of the other Financing Documents, specifically including
Section 2.1(a)(ii)(B) and Section 4.14 of the Credit Agreement, the parties
hereto agree as follows:
     (1) the deadline by which Principal Borrower must complete a Required
Securities Financing and received the proceeds of thereof in order to avoid
triggering the Borrowers’ obligations under Section 2.1(a)(ii)(B) of the Credit
Agreement to make and pay a Required Term Loan Paydown shall be extended from
October 31, 2007 to November 30, 2007.
     The parties hereto further agree that this Letter Agreement, and the
consents and waivers provided for above, shall become effective immediately upon
(i) execution and delivery of this Letter Agreement by all parties hereto and
(ii) payment by Borrowers to Administrative Agent of any and all costs and
expenses (including legal fees) of Administrative Agent and each Lender in
connection with the negotiation, preparation and execution of this Letter
Agreement. Borrowers hereby also agree that Administrative Agent is hereby
authorized (but not obligated) to make Revolving Loans under the Credit
Agreement and disburse the proceeds thereof to Administrative Agent and each
Lender as necessary to make the payments provided for in clause (ii) of the
foregoing sentence.
     As further consideration for the amendments and modifications granted in
this Letter Agreement, Borrowers hereby agree to pay to Administrative Agent
(for the benefit of all Lenders in accordance with their respective Pro Rata
Shares) an extension fee of $50,000, which such extension fee shall be
fully-earned and non-refundable upon the effectiveness of this Letter Agreement
and shall be due and payable on November 1, 2007; provided that, notwithstanding
anything to the contrary provided in the foregoing, if Borrowers shall pay the
Obligations in full in cash and terminate the Financing Documents and the
Revolving Loan Commitments thereunder on or before October 31, 2007 (all in
accordance with the terms and provisions of the Financing Documents), such
extension fee shall immediately and automatically be waived by Administrative
Agent and the Lenders and Borrowers shall have no further liability or
obligation with respect thereto. Borrowers hereby also agree that Administrative
Agent is hereby authorized (but not obligated) to make Revolving Loans under the
Credit

 



--------------------------------------------------------------------------------



 



Agreement and disburse the proceeds thereof to Administrative Agent and each
Lender as necessary to pay this extension fee if and as it becomes due and
payable in accordance with the provisions of the foregoing sentence.
     Borrowers hereby specifically agree and acknowledge that the agreements of
Administrative Agent and Lenders hereunder on the terms provided for herein
shall not be deemed to create a “course of conduct” or “course of dealing” by
Administrative Agent and/or any Lenders, or otherwise create any obligations
that would be binding on any of them in the future to give its consent to any
amendments, consents or waivers with respect to the terms and provisions of the
Credit Agreement and the other Financing Documents, specifically including
without limitation any further extensions of the deadline for the Required Term
Loan Paydown. Furthermore, Borrowers hereby also agree and acknowledge that all
of the terms, conditions and provisions of each of the Credit Agreement and the
other Financing Documents are ratified and confirmed and continue unchanged in
full force and effect except to the extent expressly modified by the terms of
this Letter Agreement. This Letter Agreement shall be deemed incorporated into
and made a part of the Credit Agreement. Each Borrower hereby confirms and
restates its existing grants to Administrative Agent, for the benefit of Lenders
and Administrative Agent, of all Liens in the Collateral belonging to such
Borrower as provided for in the Credit Agreement, the other Security Documents
and the other Financing Documents. Each Borrower hereby confirms that all Liens
at any time granted by it to Administrative Agent continue and shall continue in
full force and effect, have been given and are for the benefit of Lenders and
Administrative Agent, and do and shall continue to secure the Obligations, all
for so long as any such Obligations remain outstanding, and that all Collateral
subject thereto remain free and clear of any Liens other than Permitted Liens.
Nothing herein contained is intended to in any manner impair or limit the
validity, priority and extent of Administrative Agent’s existing Liens upon the
Collateral.
     Each Borrower, by signing below, acknowledges and agrees that it has no
actual or potential claim or cause of action against Administrative Agent or any
Lender relating to the Credit Agreement or any other Financing Documents and/or
the Obligations of such Borrower arising thereunder or related thereto, in any
such case arising on or before the date hereof. As further consideration for the
consents and waivers set forth herein, each Borrower hereby waives and releases
and forever discharges Administrative Agent and each Lender, and the respective
officers, directors, attorneys, agents, professionals and employees of
Administrative Agent and each Lender (all collectively the “Releasees”) from any
liability, damage, claim, loss or expense of any kind that such Borrower had,
may now have or may hereafter have against any one or more of the Releasee(s)
arising out of or relating to this Letter Agreement, the Credit Agreement or any
other Financing Document and/or the transactions described herein or therein or
contemplated hereby or thereby and/or the Obligations of such Borrower arising
herefrom or therefrom or relating hereto or thereto and/or any actual or alleged
actions, conduct, inaction or omission on the part of any Releasee(s), to the
extent arising or occurring on or before the date hereof. Each such Borrower
hereby further agrees and covenants not to sue any of the Releasees for any
matter released or discharged hereby, and not to bring any such cause of action
against any Releasee at any time in the future with respect thereto.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
[SIGNATURES ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of and agreement to the terms of this
Letter Agreement by executing this signature page as indicated below. The
parties hereto shall be deemed to have executed this Letter Agreement as of the
date first written above.

            Very truly yours,


MERRILL LYNCH CAPITAL, a division of Merrill
Lynch Business Financial Services Inc.,
as Administrative Agent and Lender
      By   /s/ Maurice Amsellem       Name:   Maurice Amsellem      Title:  
Vice President     

            SILICON VALLEY BANK,
as Lender
      By   /s/ Robert Anderson       Name:   Robert Anderson      Title:  
Senior Relationship Manager     

Accepted and Agreed to:
BORROWERS

            ISOTIS, INC.
      By   /s/ Robert Morocco       Name:   Robert Morocco      Title:   CFO   
 

            ISOTIS ORTHOBIOLOGICS, INC.
      By   /s/ Robert Morocco       Name:   Robert Morocco      Title:   CFO   
 

[Signature Page to Letter Agreement Re Second Extension of Required Term Loan
Paydown]

 